The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 31, 2022 has been entered.
 
Current Status of Claims
This office action is response to communication of August 31, 2022.  By amendment of August 31, 2022, the Applicant amended claim 16 and canceled claim 20. Claims 9 to 11 were canceled previously. Accordingly, claims 1 to 8 and 12-19 and 21 remain active in the application. Claims 1-8, 12-15 and 21 were allowed. 

Response to Arguments
Applicant’s arguments with respect to claim(s) August 31, 2022 have been considered but are moot because the new ground of rejection provided below. 						
					Allowable Subject Matter
Claims 1-8, 12-15 and 21 are allowed. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Alfano et al. (US Patent 10,496,193 A1) in view of Chang (US Patent Publication Application 2016/0179222 A1) and further in view of Lapstun et al. (US Patent Publication Application 2007/0042620 A1) and further in view of Yang (US Patent Application 2005/0036336 A1).
	In regard of claim 16, Alfano et al. disclose a stylus, comprising: an elongate device housing comprising an exterior portion and defining a first end and a second end, wherein the first end is configured to contact an external electronic device (See at least Figure 2A of Alfano et al. illustrating a stylus (200) with exterior portion (205) and first and second ends contacting exterior devices as discussed in paragraphs in column 4, lines 53-67 of Alfano et al. and force sensitive resistor configured to provide a signal to the external electronic device in response to compression). 
	However, the Alfano et al. do not specifically discuss a stylus with a force sensitive resistor disposed circumferentially around the exterior portion of the device housing, wherein the force sensitive resistor defines a radially outermost surface of the stylus.
	In the same field of endeavor, Chang discloses a force sensitive resistor (50) disposed circumferentially (52-2) and defines radially outermost surface of the stylus (10) shown in Figures 1, 6 and described in paragraph [0045, 0054] of Chang.
	However, neither Alfano et al. nor Chang discuss the force sensitive resistor comprising silicon.
	In the same filed of endeavor, Lapstun et al. shows a stylus (16) with force sensor (526) comprising silicon as discussed in paragraph [0311] and shown in Figure 24.
	Furthermore, the combination of Alfano et al., Chang and Lapstun et al. does not discuss stylus housing material and specifically that silicon part has a modulus that is lower than a modulus of the elongate device housing. 
	In the same filed of endeavor, Yang discloses stylus (100) with silicon part (26) has a modulus lower than a modulus of the elongate device housing (12) shown at least in Figure 2 and described in paragraphs [0018, 0023].
Therefore, it would be obvious for the person skilled in the art at the moment the invention was filed to use housing material with higher modulus than gripping silicon part of Yang with the force sensitive resistor as discussed by Chang and Lapstun et al. with the device of Alfano et al. in order to sense the pressure of user’s grip and enhance comfort during use.
	In regard of claim 17, Alfano et al., Chang, Lapstun et al. and Yang further disclose the stylus of claim 16, wherein the force sensitive resistor extends between the first end and the second end of the device housing (See Figure 1 of Chang showing resistor (50) extending between the first end (18) and second end (16) of the housing (10)).
	In regard of claim 18, Alfano et al., Chang, Lapstun et al. and Yang further disclose the stylus of Claim 17, wherein the force sensitive resistor comprises a strip that extends between the first end and the second end of the device housing (See Figures 1 and 5 of Chang illustrating a strip (52-1) extending between the first (18) and second (16) ends).
	In regard of claim 19, Alfano et al., Chang, Lapstun et al. and Yang further disclose the stylus of Claim 16, further comprising a second force sensitive resistor disposed along the exterior portion of the device housing (See Figure 1 of Chang illustrating a second force sensitive resistor (52-2) disposed along exterior portion of the device housing (10)).
	

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure. Applicant is required under 37 C.F.R. 1.111 to consider these references fully when responding to this action.
Examiner’s Note: Examiner has cited particular columns, line numbers, and figures in the references as applied to the claims above for the convenience of the Applicant. Although the specified citations are representative of the teaching of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.
US Patent Publication Application 2020/0193677 yo Vaganov
US Patent Publication Application 2016/0303891 to Steel et al.
US patent Publication 2014/0035884 to Oh et al. 
US Patent 9,671,877 to Zerayohannes et al.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Olga V. Merkoulova whose telephone number is ((571)270-7796.  The examiner can normally be reached on Mon-Fri. from 7:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-8796.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/OLGA V MERKOULOVA/Primary Examiner, Art Unit 2692